Citation Nr: 1403753	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for benign obstructive prostatism, prior to January 10, 2013.

2.  Entitlement to a rating in excess of 20 percent for benign obstructive prostatism, effective January 10, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1992.

This case was previously before the Board of Veterans' Appeals (Board) in December 2011 and April 2013.  Each time, it was remanded for further development to the VA Appeals Management Center in Washington, D.C.  The Board directed the AMC to obtain all outstanding records reflecting the Veteran's treatment for his service-connected prostate disorder.  The Board also directed the AMC to schedule the Veteran for VA examinations to determine the nature and extent of that disorder.  

Following the requested development, the AMC raised the rating for the Veteran's prostate disorder to 20 percent, effective January 10, 2013.  However, that action did not result in a full grant of benefits sought on appeal.  Therefore, the case was returned to the Board for further appellate action.

In December 2008, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  Prior to January 10, 2013, the Veteran's benign obstructive prostatism was manifested, primarily, by leakage, a weak stream, incomplete emptying of his bladder, and frequency every 1 to 2 hours during the day and 3 to 4 times at night.  

2.  Since January 10, 2013, the Veteran's benign obstructive prostatism has been manifested, primarily, by leakage, a weak stream, incomplete emptying of his bladder, and frequency every 1 to 2 hours during the day and 3 to 4 times at night.


CONCLUSIONS OF LAW

1.  Prior to January 10, 2013, the criteria were met for a 20 percent rating for benign obstructive prostatism.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7527 (2013).

2.  Since January 10, 2013, the criteria have not been met for a rating in excess of 20 percent for benign obstructive prostatism.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7527 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims for increased ratings for his service-connected benign, obstructive prostatism.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In December 2006, VA received the Veteran's claims.  Thereafter, the VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The VA notified him of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence the VA would attempt to obtain.  
Following the notice to the Veteran, the VA obtained or ensured the presence of the following relevant evidence:  records and reports reflecting his VA treatment from September 2005 through March 2012; the transcript of his December 2008 hearing before the undersigned Acting Veterans Law Judge; and reports reflecting the Veteran's treatment at or through the Daugherty Clinic in September 2009 and September 2010.  

The December 2008 hearing transcript shows the presiding Acting Veterans Law Judge conducted the proceeding in accordance with the mandates of 38 C.F.R. § 3.103(c)(2) insofar as 1) explaining fully the issue and 2) suggesting the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  

In March 2007, February 2012, and January and May 2013, the VA examined the Veteran to determine the nature and extent of impairment attributable to his service-connected prostatism.  The VA examination reports show that the examiners reviewed the Veteran's past medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, December 2005) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2013); 38 C.F.R. § 3.400(o)(2) (2013).  

Benign obstructive prostatism is rated on the basis of associated voiding dysfunction or urinary tract infection, whichever is more predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed two to four times per day.  

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.

A 30 percent rating is warranted for renal dysfunction, when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, when there is transient or slight edema or hypertension which is at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

In cases of urinary frequency, a 10 percent rating is warranted when there a daytime voiding interval between two and three hours, or; when the Veteran awakens to void two times per night.  A 20 percent rating is warranted when there a daytime voiding interval between one and two hours, or; when the Veteran awakens to void three to four times per night.  A 40 percent rating is warranted when there a daytime voiding interval of less than one hour, or; when the Veteran awakens to void five or more times per night. 

In cases of obstructed voiding, a 10 percent rating is warranted when there is marked obstructive symptomatology (hesitancy, slow or weak stream, or decreased force of stream) with any one or combination of the following:  

Post void residuals greater than 150 cc 

Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec) 

Recurrent urinary tract infections secondary to obstruction 

Stricture disease requiring periodic dilatation every 2 to 3 months

A 30 percent rating is warranted for voiding dysfunction when there is urinary retention requiring intermittent or continuous catheterization.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During his December 2008 hearing, the Veteran testified that his benign obstructive prostatism has been manifested, primarily, by frequency and urgency, leakage, a weak stream, and incomplete emptying of his bladder.  He stated that during the daytime, he experienced frequency every 1 to 2 hours, as well as 3 to 4 times at night.  He also reported that he was often prescribed antibiotics for his prostatism.  Therefore, he maintained that a rating in excess of 10 percent was warranted prior to January 10, 2013 and a rating in excess of 20 percent from that date to the present.  After carefully considering the claim in light of the record and the applicable law, the Board agrees in part and disagrees in part.  Accordingly, the appeal will be granted to the extent indicated.

A review of the evidence, such as the March 2007 and May 2013 VA examination reports, show that since he filed his claim, the Veteran's benign obstructive prostatism has been manifested consistently by an enlarged prostate, urinary frequency every one to two hours during the daytime and approximately 3 to 4 times a night.  Such findings meet the schedular criteria for a 20 percent rating for urinary frequency under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Therefore, an increased rating is warranted prior to January 10, 2013.  

In arriving at this decision, the Board has considered the possibility of a still-higher scheduler evaluation.  During the course of the appeal, the Veteran has reportedly experienced leakage.  However, he has not worn absorbent pads.  Moreover, he has not experienced renal dysfunction or urinary retention requiring intermittent or continuous catheterization.  Although the Veteran has been treated for intermittent urinary tract infections for which he receives antibiotics, those infections have not required drainage or frequent hospitalization, nor have they required continuous intensive management.  While the evidence suggests that the Veteran is not currently working, he does not contend, and the evidence does not show that his prostatism impacts his ability to work.  Indeed, the most recent VA examiner found no functional impact on his ability to work.  For these reasons, the Board concludes that the Veteran does not meet or more nearly approximate the schedular criteria for a rating in excess of 20 percent.  

In arriving at this decision, the Board has also considered referring this case to the Director of the VA Compensation and Pension Service for the possible approval of an extraschedular rating for the Veteran's service-connected benign obstructive prostatism.  38 C.F.R. § 3.321(b)(1) (2012).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned schedular rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, neither the first nor second Thun element is satisfied here.  The criteria for rating a benign obstructive prostatism specifically contemplate the Veteran's primary symptoms such as urinary frequency, urgency, a weak stream, urinary leakage, urinary tract infections, and the need for drug therapy.  The criterion also addresses the symptoms of renal insufficiency, voiding dysfunction, and obstructed voiding.  38 C.F.R. §§ 4.115b, Diagnostic Code 7527.  

In short, the Veteran does not have symptoms associated with his benign obstructive prostatism that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Thun, 22 Vet. App. at 115.  Therefore, the preponderance of the evidence is therefore against a finding that his service-connected prostate disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Although he is currently unemployed, the Veteran does not contend, and the evidence of record does not suggest, that his benign obstructive prostatism has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected prostate disorder does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral to the Director of the VA Compensation and Pension Service would not be warranted.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Prior to January 10, 2013, entitlement to a 20 percent rating for benign obstructive prostatism is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 20 percent for benign obstructive prostatism, since January 10, 2013, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


